Citation Nr: 1426023	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.  
Also, in November 2012, the Veteran submitted additional evidence, consisting of information regarding the USS El Paso and the USS Wasp, and waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The December 2011 statement of the case, stated that records from the Sheridan VA Medical Center (VAMC), located in Sheridan, Wyoming, dated from April 1998 to October 2011, were considered.  However, only Sheridan VAMC treatment records, dated from October 2000 to March 2009, and May 2010, are associated with the claims file  Thus, on remand all relevant VA treatment records should be obtained from the Sheridan VAMC and any associated outpatient clinics, dated from April 1998 to the present (excluding records from October 2000 to March 2009, and May 2010, associated with the claims file).  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  
Additionally, in November 2012 testimony, the Veteran referenced treatment for tinnitus from Dr.  M. M. during the 1970s.  In an August 2007 authorization and consent form, the Veteran identified treatment from Dr. M. M. from 1981 to 1988.  VA's request for these records was returned as undeliverable in August 2007.  In a November 2007 statement, the Veteran indicated Dr. M. M. was no longer in practice and directed VA to disregard these records and proceed with his claim.  However, in November 2012 testimony, the Veteran provided some indication that these records can be found through Sweet Water Memorial Hospital in Rock Valley, Wyoming.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, from Dr. M. M. or Sweet Water Memorial Hospital, both located in Rock Valley, Wyoming, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from Sheridan VAMC and any associated outpatient clinics, from April 1998 to the present (excluding records from October 2000 to March 2009, and May 2010, associated with the claims file), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all relevant records of treatment from Dr. M. M. that may be found via Sweet Water Memorial Hospital, both located in Rock Valley, Wyoming, from the 1970s, to include from 1981 to 1988, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

